                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

ANTONIO J. BULLOCK                                                          PETITIONER
Reg #31430-034

v.                          CASE NO. 2:18-CV-00084 BSM

GENE BEASLEY, Warden
Federal Correctional Institution-Low,
Forrest City, Arkansas                                                     RESPONDENT

                                         ORDER

       The recommended disposition [Doc. No. 9] submitted by United States Magistrate

Judge Beth Deere has been reviewed. No objections have been filed. After careful review

of the record, the recommended disposition is adopted in its entirety. Accordingly, this

petition is dismissed with prejudice, all requested relief is denied, and judgment is entered

for respondent Beasley.

       IT IS SO ORDERED this 15th day of October 2018.



                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
